United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-2158
                       ___________________________

 Charlene F. McDonald, individually and on behalf of a class of all other persons
similarly situated, and on behalf of the Edward D. Jones & Co. Profit Sharing and
                           401(k) Plan; Windle Pompey

                             lllllllllllllllllllllPlaintiffs

               Valeska Schultz; Melanie Waugh; Rosalind Staley

                      lllllllllllllllllllllPlaintiffs - Appellees

                                           v.

                          Edward D. Jones & Co., L.P.

                      lllllllllllllllllllllDefendant - Appellee

                        The Jones Financial Companies

                            lllllllllllllllllllllDefendant

            The Edward Jones Investment and Education Committee

                      lllllllllllllllllllllDefendant - Appellee

                             John & Jane Does, 1-25

                            lllllllllllllllllllllDefendant
  Brett Bayston; Bonnie Caudle; Mark Vivian; Stina Wishman; Jan-Marie Kain;
 Linda Banniester; Ann Echelmeier; Curtis Long; David Gibson; Ken Blanchard;
    Jason Jonczak; Julie Rea; Asma Usmani; Glenn Kolod; Juli Johnson; Jess
        Dechant; Peggy Robinson; Edward Jones Profit Sharing and 401(k)
                   Administrative Committee; John Does, 1-30

                    lllllllllllllllllllllDefendants - Appellees

                                        v.

                                Shiyang Huang

                     lllllllllllllllllllllObjector - Appellant

                     Anna Mae Krause; Heath J. Petsche

                           lllllllllllllllllllllObjectors
                                  ____________

                  Appeal from United States District Court
                for the Eastern District of Missouri - St. Louis
                                ____________

                         Submitted: January 23, 2020
                           Filed: January 31, 2020
                                [Unpublished]
                               ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.




                                        -2-
       In this Employee Retirement Income Security Act (ERISA) class action,
objector Shiyang Huang appeals the district court’s1 judgment certifying a settlement
class, approving the settlement agreement, and awarding attorneys’ fees and case
contribution awards. Initially, we find that plaintiffs had standing to bring the class
action. See Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 670-71 (2016) (without
accepted settlement agreement, parties remained adverse); In re SuperValu, Inc., 870
F.3d 763, 768 (8th Cir. 2017) (putative class action can proceed as long as one named
plaintiff has standing); Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 592-93 (8th
Cir. 2009) (plan participant had standing to pursue ERISA breach of fiduciary claim
on behalf of plan).

       We also conclude that the district court did not abuse its discretion in certifying
the class under Federal Rule of Civil Procedure 23(b)(1)(A), as the action was
brought on behalf of the plan and requested plan-wide relief, raising the risk of
inconsistent adjudications that would establish incompatible standards of conduct for
defendants if individual actions were brought. See Rattray v. Woodbury Cty., 614
F.3d 831, 835 (8th Cir. 2010) (standard of review); Piazza v. Ebsco Indus., Inc., 273
F.3d 1341, 1352 (11th Cir. 2001) (because ERISA breach of fiduciary duty claims
were brought on behalf of plan and relief would benefit plan as whole, individual
actions raised risk of inconsistent adjudications, and Rule 23(b)(1)(A) certification
was available). Further, the named plaintiffs’ case contribution awards did not render
their interests adverse to those of the class, and the court did not abuse its discretion
in granting the awards and attorneys’ fees. See Caligiuri v. Symantec Corp., 855 F.3d
860, 865, 867-68 (8th Cir. 2017) (standard of review; $10,000 awards were not unfair
to class, and are regularly granted by courts in this circuit); In re Online DVD-Rental
Antitrust Litig., 779 F.3d 934, 943, 954 (9th Cir. 2015) (awards compensating
representatives for work done on behalf of class and commensurate with awards in
similar cases did not create impermissible conflict between class and representatives;


      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.
                                           -3-
no abuse of discretion in awarding attorneys’ fees where fee motion was filed by
court’s deadline, which was 15 days before deadline for members to object).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                      -4-